J. B. McPHERSON, District Judge.
The law of Pennsylvania does not permit a debtor to claim 1ns exemption out of the money produced by a sale of his personal property. He may claim, cash or securities, if these form part of the assigned estate; and similarly, if chattels form part of the estate, his statutory right is to the property itself, and not to the fund that may be produced by its sale: Hammer v. Freese, 19 Pa. 255. When, therefore, the bankrupt and *790the trustee agreed that the bankrupt should retain household goods to the amount of $127.25, and that the balance of the $300 should be paid “in cash, as realized by the trustee in bankruptcy upon a sale of the effects of the said bankrupt,” they were making an agreement which as to the balance is unlawful, and cannot be enforced. In the case of In re Richard (D. C.) 94 Fed. 633, and In re Brown, 4 Am. Bankr. R. 46, 100 Fed. 441, it appears that the bankrupt’s exemption had actually been set aside, and that after this had been done he permitted the trustee to sell the exempt property at the same time when other property was sold. This, of course, might be properly done, for the exempt property was the bankrupt’s own, and he might do with it what he pleased. But in Pennsylvania, until the property is actually set apart, he gets no title, and certainly no agreement with his trustee can take the place of the statutory requirements. The point is decided in Re Woodard, 2 Am. Bankr. R. 692, 95 Fed. 954. The order made by the referee is approved.